t c memo united_states tax_court james mess and janet mess petitioners v commissioner of internal revenue respondent docket no filed date alan r herson for petitioners robert v boeshaar for respondent memorandum opinion powell special_trial_judge respondent determined a deficiency in petitioners’ federal_income_tax in the amount of dollar_figure the issue is whether amounts petitioner janet mess petitioner received from her former husband's military retirement pension during are includable in gross_income - - under sec_61 petitioners resided in talent oregon at the time the petition was filed this case was submitted fully stipulated under rule and the facts may be summarized as follows prior to petitioner was married to jack wright in they were divorced by a final judgment entered by the superior court of california county of santa clara at that time mr wright was entitled to and was receiving retirement pay from the u s navy under the laws of california petitioner had a community_property interest in mr wright’s retirement pay under the property settlement incorporated into the final judgment the parties waived any and all claim s to past present and or future spousal support with regard to mr wright’s retirement pay the agreement provided mr wright currently being in receipt of retirement pay from the united_states navy shall pay to petitioner ona monthly basis an amount equal to of the net amount received by him or in the event that it is possible considering the tax ramifications said shall be of the gross received by him if he is not in fact taxed upon said in date the department of the navy began directly paying petitioner percent of mr wright’s retirement pay during petitioner received dollar_figure from the department of the navy petitioners did not include in gross_income the section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure dollar_figure on their joint federal_income_tax return upon examination respondent determined that the dollar_figure was taxable_income discussion sec_61 defines gross_income to include all income from whatever source derived including but not limited to the following items pensions military retirement pay is a pension see batinger v commissioner tcmemo_1990_310 the pension payments that petitioner received were made pursuant to her community_property interest in the military retirement pension of her former husband petitioner however argues that if as originally set forth in the final judgment her former husband had received retirement payments and she had received the payments from him the amounts would not be taxable to her but that is exactly the situation in batinger v commissioner supra where this court held on facts substantially identical to those here that under california law a former spouse had a property interest in the former husband’s military pension and therefore under sec_61 the receipt of the military pension was taxable to her even though it was received through the former husband the question is under the applicable california law to whom the income belongs the answer here as in ekatinger is that it belonged to the former wife petitioner see also graham v - - commissioner tcmemo_1996_512 porter v commissioner tcmemo_1996_475 decision will be entered for respondent petitioner argues that the burden_of_proof is on respondent see sec_6201 the resolution of this case does not depend on which party has the burden_of_proof
